Exhibit 10.1

TOTAL SHAREHOLDER RETURN

PERFORMANCE RELATED STOCK AWARD AGREEMENT

This Total Shareholder Return Performance Related Stock Award Agreement (the
“Agreement”), dated April 24, 2018 (the “Grant Date”), is between Landstar
System, Inc. (the “Company”) and James B. Gattoni (the “Executive”).

1.    Grant of Performance Related Stock Award. This Agreement is entered into
pursuant to the Landstar System, Inc. 2011 Equity Incentive Plan (the “Plan”),
and evidences the grant of a Performance Related Stock Award pursuant to
Section 9 of the Plan in the form of 9,324 Restricted Stock Unit Awards
(“PSUs”). The PSUs and this Agreement are subject to the terms and provisions of
the Plan. Capitalized terms that are not otherwise defined in this Agreement
have the meanings ascribed to them in the Plan.

2.    Dividend Equivalents. Dividend equivalents shall be credited to the PSUs
each time that a dividend is paid on the Company’s Stock. The aggregate amount
of such dividend equivalents so credited in respect of each such dividend shall
be equal to the dividend paid on a share of Stock multiplied by the number of
PSUs credited to the Executive under this Agreement on the dividend record date.
The dividend equivalents shall be converted into additional PSUs, rounded down
to the nearest whole number, on the dividend payment date based upon the then
Fair Market Value of the Stock, and such PSUs shall be added to the PSUs
credited to the Executive under this Agreement.

3.    Total Shareholder Return Vesting Requirement. Subject to Section 4,
Section 5 and Section 6, the PSUs shall vest as follows:

a.    First Tranche. 3,108 PSUs (the “First Tranche”), adjusted to reflect
dividends (if any) paid during the period beginning on July 1, 2018 and ending
on June 30, 2022 (the “First Performance Period”), and as may be necessary to
take into account capital adjustments described in Section 5.3 of the Plan,
shall vest on June 30, 2022 (the “First Vesting Date”) based on the First
Performance Period TSR. The “First Performance Period TSR” shall be measured as
the compound annual growth rate (“CAGR”) over the First Performance Period where
(i) the beginning value is the average Fair Market Value of a share of Stock for
the period beginning on May 1, 2018 and ending on June 30, 2018 (the “Beginning
Value”) and (ii) the ending value is the average Fair Market Value of a share of
Stock for the period beginning on May 1, 2022 and ending on the First Vesting
Date, adjusted to reflect dividends (if any) paid during the First Performance
Period, and as may be necessary to take into account capital adjustments
described in Section 5.3 of the Plan. The formula for determining the total
number of PSUs in the First Tranche that may vest and become payable will equal
the number of PSUs credited to the Executive under this Agreement with respect
to the First Tranche as of the First Vesting Date times the “Payout Percentage”
set forth in the TSR Table below.

b.    Second Tranche. 3,108 PSUs (the “Second Tranche”), adjusted to reflect
dividends (if any) paid during the period beginning on July 1, 2018 and ending
on June 30, 2023 (the “Second Performance Period”), and as may be necessary to
take into account capital adjustments described in Section 5.3 of the Plan,
shall vest on June 30, 2023 (the



--------------------------------------------------------------------------------

“Second Vesting Date”) based on the Second Performance Period TSR. The “Second
Performance Period TSR” shall be measured as the CAGR for the Second Performance
Period where (i) the beginning value is the Beginning Value and (ii) the ending
value is the average Fair Market Value of a share of Stock for the period
beginning on May 1, 2023 and ending on the Second Vesting Date, adjusted to
reflect dividends (if any) paid during the Second Performance Period, and as may
be necessary to take into account capital adjustments described in Section 5.3
of the Plan. The formula for determining the total number of PSUs in the Second
Tranche that may vest and become payable will equal the number of PSUs credited
to the Executive under this Agreement with respect to the Second Tranche as of
the Second Vesting Date times the “Payout Percentage” set forth in the TSR Table
below.

c.    Third Tranche. 3,108 PSUs (the “Third Tranche”), adjusted to reflect
dividends (if any) paid during the period beginning on July 1, 2018 and ending
on June 30, 2024 (the “Third Performance Period”, and the First Performance
Period with respect to the First Tranche, the Second Performance Period with
respect to the Second Tranche and the Third Performance Period with respect to
the Third Tranche shall be referred to as the “Applicable Performance Period”)),
and as may be necessary to take into account capital adjustments described in
Section 5.3 of the Plan, shall vest on June 30, 2024 (the “Third Vesting Date”,
and, for purposes of this Agreement, the First Vesting Date with respect to the
First Tranche, the Second Vesting Date with respect to the Second Tranche and
the Third Vesting Date with respect to the Third Tranche each constitutes an
“Applicable Vesting Date”) based on the Third Performance Period TSR. The “Third
Performance Period TSR” shall be measured as the CAGR for the Third Performance
Period where (i) the beginning value is the Beginning Value and (ii) the ending
value is the average Fair Market Value of a share of Stock for the period
beginning on May 1, 2024 and ending on the Third Vesting Date, adjusted to
reflect dividends (if any) paid during the Third Performance Period, and as may
be necessary to take into account capital adjustments described in Section 5.3
of the Plan. The formula for determining the total number of PSUs in the Third
Tranche that may vest and become payable will equal the number of PSUs credited
to the Executive under this Agreement with respect to the Third Tranche as of
the Third Vesting Date times the “Payout Percentage” set forth in the TSR Table
below.

d.    Catch Up Vesting.

i.     First Tranche Initial Catch-Up Vesting Date. If, on the first Vesting
Date, the First Tranche does not vest at the 150% Payout Percentage, the First
Tranche, adjusted to reflect dividends (if any) through the Second Performance
Period, and as may be necessary to take into account capital adjustments
described in Section 5.3 of the Plan, shall vest on the Second Vesting Date (the
“First Tranche Initial Catch-Up Vesting Date”) based on the Second Performance
Period TSR, and the formula for determining the total number of PSUs in the
First Tranche that may vest and become payable as of the First Tranche Initial
Catch-Up Vesting Date will equal the number of PSUs credited to the Executive
under this Agreement with respect to the First Tranche as of the First Tranche
Initial Catch-Up Vesting Date times the “Payout Percentage” set forth in the TSR
Table below, minus the number of PSUs that vested as of the First Vesting Date.

 

2



--------------------------------------------------------------------------------

ii.     First Tranche Final Catch-Up Vesting Date. If, after operation of
Section 3(a) and the forgoing Section 3(d)(i), the First Tranche does not vest
as of the First Tranche Initial Catch-Up Vesting Date at the 150% Payout
Percentage, the First Tranche, adjusted to reflect dividends (if any) through
the Third Performance Period, and as may be necessary to take into account
capital adjustments described in Section 5.3 of the Plan, shall vest on the
Third Vesting Date (the “First Tranche Final Catch-Up Vesting Date” and, for
purposes of this Agreement, the First Tranche Initial Catch-Up Vesting Date with
respect to the First Tranche and the First Tranche Final Catch-Up Vesting Date
with respect to the First Tranche each constitutes an “Applicable Vesting Date”)
based on the Third Performance Period TSR, and the formula for determining the
total number of PSUs in the First Tranche that may vest and become payable as of
the First Tranche Final Catch-Up Vesting Date will equal the number of PSUs
credited to the Executive under this Agreement with respect to the First Tranche
as of the First Tranche Final Catch-Up Vesting Date times the “Payout
Percentage” set forth in the TSR Table below, minus the number of PSUs with
respect to the First Tranche that vested as of the First Vesting Date and the
First Tranche Initial Catch-Up Vesting Date.

iii.     Second Tranche Catch-Up Vesting Date. If, on the Second Vesting Date,
the Second Tranche does not vest at the 150% Payout Percentage, the Second
Tranche, adjusted to reflect dividends (if any) through the Third Performance
Period, and as may be necessary to take into account capital adjustments
described in Section 5.3 of the Plan, shall vest on the Third Vesting Date (the
“Second Tranche Catch-Up Vesting Date” and, for purposes of this Agreement, the
Second Tranche Catch-Up Vesting Date with respect to the Second Tranche
constitutes an “Applicable Vesting Date”) based on the Third Performance Period
TSR, and the formula for determining the total number of PSUs in the Second
Tranche that may vest and become payable as of the Second Tranche Catch-Up
Vesting Date will equal the number of PSUs credited to the Executive under this
Agreement with respect to the Second Tranche as of the Second Tranche Catch-Up
Vesting Date times the “Payout Percentage” set forth in the TSR Table below,
minus the number of PSUs with respect to the Second Tranche that vested as of
the Second Vesting Date.

e.    TSR Table. The following TSR Table shall be used for purposes of this
Agreement, with straight line interpolation between performance levels:

 

Performance Level

  

If Total Shareholder

Return CAGR is:

  

Then the Payout Percentage is:

Maximum

   12.0% or greater    150%

Target

   10.0%    100%

Threshold

   8.0%    50%

<Threshold

   Less than 8.0%    0%

 

3



--------------------------------------------------------------------------------

4.    Continuous Employment Requirement. Except as otherwise determined by the
Committee, or except as otherwise provided in Section 5 or Section 6, the PSUs
shall vest only if the Executive is continuously employed by the Company from
the Grant Date through the Applicable Vesting Date. Except as otherwise
determined by the Committee, or except as otherwise provided in Section 5 or
Section 6, any PSUs that have not vested as of the date the Executive’s
employment terminates shall be immediately forfeited and the Executive shall
have no further rights under this Agreement following the date as of which the
Executive’s employment terminates.

5.    Death or Disability. In the event the Executive’s employment terminates as
a result of the Executive’s death or Disability prior to the Change in Control
Vesting Date, the Applicable Vesting Date for purposes of Section 3 in respect
of the First Tranche, Second Tranche and Third Tranche shall be the date on
which the Executive’s employment terminates (the “Death or Disability Vesting
Date”). In any such event, the formula for determining the total number of PSUs
that may vest and become payable with respect to each of the First Tranche,
Second Tranche and Third Tranche, as applicable, will equal (x) the number of
PSUs credited to the Executive under this Agreement with respect to such tranche
as of the Death or Disability Vesting Date times the Payout Percentage set forth
in the TSR Table set forth in Section 3 (provided that the average Fair Market
Average for the trailing 60-day period ending on the Death or Disability Vesting
Date shall be used to determine the Company’s Fair Market Value as of the
Applicable Vesting Date instead of the average Fair Market Value of a share of
Stock for the period beginning on May 1 and ending on the Applicable Vesting
Date), multiplied by (y) a fraction, the numerator of which is the number of
days from July 1, 2018 through the Death or Disability Vesting Date and the
denominator of which is the number of days in the Applicable Performance Period.

6.    Change in Control. Subject to the Executive’s continued employment through
the date such Change in Control occurs, in the event of a Change in Control that
occurs prior to the Death or Disability Vesting Date, the Applicable Vesting
Date for purposes of Section 3 in respect of the First Tranche, Second Tranche
and Third Tranche shall be the date on which the Change in Control occurs (the
“Change in Control Vesting Date”). In any such event, the formula for
determining the total number of PSUs that may vest and become payable with
respect to each of the First Tranche, Second Tranche and Third Tranche, as
applicable, will equal (x) the number of PSUs credited to the Executive under
this Agreement with respect to such tranche as of the Change in Control Vesting
Date times the Payout Percentage set forth in the TSR Table set forth in
Section 3 (provided that the Change in Control Price shall be used to determine
the Company’s Fair Market Value as of the Applicable Vesting Date instead of the
average Fair Market Value of a share of Stock for the period beginning on May 1
and ending on the Applicable Vesting Date) multiplied by (y) a fraction, the
numerator of which is the number of days from July 1, 2018 through the Change in
Control Vesting Date and the denominator of which is the number of days in the
Applicable Performance Period.

7.    Expiration. Notwithstanding anything in this Agreement to the contrary,
any PSUs that do not vest as of the earlier to occur of (i) June 30, 2024, (ii)
the Death or Disability Vesting Date and (iii) the Change in Control Vesting
Date (the “Expiration Date”) shall expire as of the Expiration Date and the
Executive shall have no further rights under this Agreement following the
Expiration Date.

 

4



--------------------------------------------------------------------------------

8.    Payment. As soon as practicable after the date as of which the applicable
tranche vests (but in no event later than March 15 of the year following such
date), a number of shares of Stock represented by the PSUs that have become
vested with respect to such tranche shall be issued to the Executive, subject to
any withholding for taxes; provided however, that in the event of a Change in
Control, PSUs shall either (i) be paid in shares of Stock or (ii) be cancelled
in exchange for an immediate payment in cash of an amount based upon the Change
in Control Price, in the discretion of the Committee. If the Executive dies
before the payment due hereunder is made, such payment shall be made to the
Executive’s beneficiary.

9.    Shareholder Rights. The Executive shall have no rights as a shareholder
with respect to shares of Stock to which this grant relates. Except as provided
in the Plan or in this Agreement, no adjustment shall be made, for dividends or
other rights for which the record date occurs while the PSUs are outstanding.

10.    Amendment of Agreement. The Committee has the right, in its sole
discretion, to alter or amend this Agreement from time to time and in any manner
for the purpose of promoting the objectives of the Plan, provided that no such
amendment shall in any manner adversely affect the Executive’s rights under this
Agreement without the Executive’s consent.

11.    Transferability. The Executive may not, at any time prior to the
Applicable Vesting Date, assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the PSUs and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance will be void and unenforceable
for all purposes.

12.    Clawback. If the Company is required to restate its financial results due
to material noncompliance with any financial reporting requirement under the
securities laws, the Committee may, in its discretion after considering the
costs and benefits of doing so, recover all or a portion of any shares of Stock
delivered to the Executive that is related to the PSUs during the three-year
period preceding the date on which the Company files the restatement of such
financial statement(s) with the Securities and Exchange Commission, to the
extent the value of such shares exceeds the value that the Committee determines
would have been payable in respect of the PSUs had the revised financial
statement(s) reflected in the restatement been applied to determine such amount
or value. In the alternative, subject to applicable law, the Committee may seek
such excess compensation by requiring the Executive to pay such value to the
Company; by set-off; by reducing future compensation; or by such other means or
combination of means as the Committee determines to be appropriate.

13.    Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement, and as set
forth in the Plan. Any interpretation or construction of any provision of, and
the determination of any question arising under, this Agreement shall be made by
the Committee in its discretion. This Agreement is intended to grant the PSUs
upon the terms and conditions authorized by the Plan, including, without
limitation, the clawback provision set forth in section 13.4 of the Plan and the
tax withholding provision set forth in Section 13.3 of the Plan. Any provisions
of this Agreement that cannot be so administered, interpreted, or construed
shall be disregarded. In the event that any provision of this Agreement is held
invalid or unenforceable, such provision shall be considered separate and apart
from the remainder of this Agreement, which shall remain in full force and
effect.

 

5



--------------------------------------------------------------------------------

LANDSTAR SYSTEM, INC.         THE EXECUTIVE By:  

/s/ David G. Bannister

   

/s/ James B. Gattoni

Name:   David G. Bannister     James B. Gattoni Title:   Chair of the
Compensation Committee    

 

6